Filed 1/3/22 P. v. Harrison CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                      (Calaveras)
                                                            ----
    THE PEOPLE,                                                                                C094011

                    Plaintiff and Respondent,                                       (Super. Ct. No. 20F7858)

           v.

    TANNER LEE HARRISON,

                    Defendant and Appellant.




         Defendant Tanner Lee Harrison appeals the sentence imposed following the trial
court’s determination he was presumptively ineligible for probation. The People concede
that remand is appropriate. We agree and remand to the trial court for resentencing.

                             FACTUAL AND PROCEDURAL BACKGROUND
         The substantive facts underlying the conviction are not relevant to our disposition
and are therefore not recounted in detail. It suffices to say that when defendant was 21
years old he committed several sexual offenses against N.H., a minor.
         The District Attorney charged defendant with the following crimes: seven counts
of lewd acts on a minor (Pen. Code, § 288, subd. (a); counts 1-7)1; meeting a minor for



1   Undesignated statutory references are to the Penal Code.

                                                             1
lewd purposes (§ 288.4, subd. (b); count 8); sending sexual images to a minor (§ 288.2,
subd. (a)(2); count 9); and dissuading a witness (§ 136.1, subd. (b)(1); count 10). Counts
1 through 7 were alleged as serious and violent felonies (§§ 667.5, subd. (c)(6), 1192.7,
subd. (c)(6)) that involved substantial sexual conduct (§ 1203.066, subd. (a)(8)). Count
10 was also alleged to be a serious felony (§ 1192.7, subd. (c)(8)).
       Defendant was arraigned, pleaded not guilty, and denied the enhancements. The
trial court sentenced defendant to a term of seven years in state prison as follows: six
years for committing lewd acts on a minor and a consecutive one year for meeting a
minor for lewd purposes (one-third the midterm).
       At the time of the offense, defendant was on probation for a misdemeanor offense
involving sexual intercourse with a minor. The probation report noted that defendant did
not have any prior felony convictions, but indicated he was presumptively ineligible for
probation. In imposing sentence, the trial court relied on the probation report and found
defendant presumptively ineligible for probation. Specifically, the trial court stated that
“from the standpoint of the court’s position on probation, the court’s going to adopt the
recommended position on probation . . . and find that the defendant is not eligible for
probation. He is not. I don’t—ultimately I don’t believe that the presumption has been
met in the sense—that it has not. There’s just not enough that’s been presented to the
court to overturn that burden or overturn that presumption.” (Ibid.)

                                       DISCUSSION
       Defendant argues that the trial court erroneously found him presumptively
ineligible for probation because he did not have a qualifying felony conviction under
section 1203, subdivision (e)(5). The People agree.
       We conduct de novo review in deciding whether the trial court properly found the
defendant presumptively ineligible for probation. (People v. Nuno (2018) 26 Cal.App.5th
43, 49-50.) “Where a court ‘bases its determination to deny probation in significant part


                                             2
upon an erroneous impression of the defendant’s legal status, fundamental fairness
requires that the defendant be afforded a new hearing and “an informed, intelligent and
just decision” on the basis of the facts.’ ” (Ibid., quoting People v. Ruiz (1975) 14 Cal.3d
163, 168, italics omitted.) Only if the trial court properly finds defendant ineligible for
probation do we consider the trial court’s exercise of discretion in denying probation.
(Id. at p. 50.)
       Section 1203, subdivision (e)(5) establishes presumptive ineligibility for parole for
those who have committed specified felonies. Although defendant was on probation for a
misdemeanor sex offense, he had no prior felony convictions. Accordingly, the trial
court erred when it found defendant presumptively ineligible for probation under
section 1203, subdivision (e)(5). The trial court then denied probation based on
defendant’s failure to overcome the presumption. Thus, the trial court’s denial of
probation was based in significant part on an erroneous impression of defendant’s legal
status and fairness requires we remand for a new sentencing hearing.

                                       DISPOSITION
       The sentence is vacated and the matter is remanded for resentencing.



                                                  HULL, P. J.


We concur:




HOCH, J.




KRAUSE, J.

                                              3